Order entered July 26, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00273-CV

                      CAROLYN S. THOMAS, Appellant

                                         V.

                 DALLAS HOUSING AUTHORITY, Appellee

               On Appeal from the 162nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-00824

                                     ORDER

      The reporter’s record in this appeal has not been filed because appellant has

not requested it. By letter dated July 8, 2021, we directed appellant to file written

verification she had requested it and cautioned her that failure to comply within ten

days could result in the appeal being submitted without the reporter’s record. See

TEX. R. APP. P. 37.3(c). To date, appellant has not responded. Accordingly, we

ORDER the appeal submitted without the reporter’s record. See id.
      As the clerk’s record has been filed, we ORDER appellant to file her

opening brief no later than August 25, 2021.




                                               /s/   CRAIG SMITH
                                                     JUSTICE